In a habeas corpus proceeding, relator appeals from an order of the Supreme Court, Dutchess County, entered May 7, 1963 after a hearing, which dismissed the writ and remanded him to the custody of respondent. Appeal dismissed. The inquiry into relator’s detention has become moot in view of the fact that on July 26, 1963 he was released from imprisonment and placed on parole, and that on September 17,1963 the term of his maximum sentence expired. Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.